Citation Nr: 0307147	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  98-04 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from November 
1987 to June 1993.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

In February 2000, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran was treated in service for a complaint of 
back pain in August 1990.  

3.   The veteran's currently diagnosed low back disability is 
reasonably related to his military service.  


CONCLUSION OF LAW

A low back disorder was incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West 2002); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via letters, a 
statement of the case and subsequent supplemental statements 
of the case of the evidence necessary to substantiate his 
claim.  The RO has secured medical records and the veteran 
has been examined in conjunction with the claim.  In this 
regard, in January 2003, the RO contacted the veteran and 
notified him of the evidence needed to establish entitlement 
to the benefit sought, and what the RO would obtain, as well 
as what evidence was needed from the veteran and what he 
could do to help with his claim.  No further assistance in 
this regard appears to be warranted.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claim.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claim.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West 2002).  No 
further development is required in order to comply with VA's 
duty to assist.

The Evidence

The veteran's service medical records show that at service 
entrance in January 1987, his back was clinically normal.  In 
August 1990, the veteran was treated for a complaint of right 
arm and low back pain.  He reported that he was moving a box 
when he felt a pop in his back.  Muscle spasm was noted on 
the left side and pain on flexion, extension and lateral 
bending was noted.  The diagnosis was, lower lumber strain, 
mild.  Motrin was prescribed.  

On VA examination in August 1993, the veteran had no low back 
complaints.  On VA examination in April 1994, the veteran 
reported having pain in the back area. Examination of the 
musculoskeletal system was normal.  

In a July 1995 letter, a private examiner stated that in 
January 1995, the veteran complained of low back pain and 
after moving shelving and hooks while employed at a 
department store.  By way of history, the veteran reported 
that he had injured his back in August 1990 while in the 
service.  Examination showed painful lumbar motion and 
limitationof motion to 70 degrees right and left flexion, and 
to 10 degrees right and left extension.  The finding was, 
mild lumbosacral sprain/strain.  

An August 1996 report submitted by a private examiner 
reflects that the veteran reported having injured his spine 
during service in August 1990 as a result of lifting heavy 
boxes and that he had reinjured his back at work in January 
1995.  The veteran told the examiner that he was X-rayed at 
the time of the August 1990 accident, placed on bed rest and 
told to take Tylenol and Motrin for pain.  The examiner 
indicated that he was unable to determine if the veteran's 
degenerative joint disease of the lumbar spine was present 
before January 1995; however, he felt that it was more than 
probable that the degenerative joint disease did not start 
until after the accident in August 1990 and that the lack of 
timely treatment would also lead to the appellant's chronic 
condition.  In addition, the examiner concluded that the 
August 1990 accident could have caused a weakness in the 
veteran's lower back which would have contributed to the 
length of time that the appellant needed to recover from the 
January 1995 post-service accident.  It was pointed out that 
the examiner did not have the X-rays or history of the 
veteran's treatment for his inservice accident.  

A VA September 1998 spine examination report reflects that 
the veteran's medical files were not provided to the examiner 
for review prior to the examination.  The veteran provided a 
history with respect to his low back during the examination, 
stating that he injured his back in service lifting a heavy 
box.  He reported that he re-injured his back in 1994 while 
working at a department store.  He stated that for the next 
four years, he was seen by a chiropractor.  He also reported 
having treatment at private and VA facilities.  A diagnosis 
of recurrent mechanical low back pain with X-ray evidence of 
decreased disc space at L5-S1 and facet sclerosis at L4-5 and 
L5-S1 was entered by the examining physician.  

The veteran was examined by VA in August 2000.  He gave a 
history regarding his in service treatment for back pain, and 
a back injury after service in 1993.  The veteran was 
examined.  It was noted that he was employed as a corrections 
officer. The diagnoses were: chronic lumbosacral strain as a 
result of a military injury in 1990; and chronic lumbosacral 
strain as a result of work injury outside the military in 
1993.  The examiner noted that for two or three years after a 
work injury in 1993, the veteran received chiropractic care, 
and that following his 1990 injury he had only a short period 
of disability and only mild symptoms.  It was opined that the 
more substantial injury occurred outside the military in 
1993.  The examiner stated that with respect to the military 
injury, it would be considered very mild in severity since 
the veteran had only a short period of convalescence after 
the injury and he needed very little in terms of care for his 
lower back.  The examiner pointed out that the August 1996 
private practitioner report noted that the veteran reported a 
1995 work injury, while he currently reported a 1993 injury.  
The examiner stated that in sum, the 1990 military injury was 
very mild and insignificant and that most of the present 
complaints were related to the veteran's work injury that 
occurred either in 1993 or 1995.  It was noted that the 
claims file had been reviewed.  

In October 2000, the RO received a letter from Big Bear 
Stores and an attached December 1997 examination report in 
regards to his injury claim.  The veteran was examined due to 
a back injury that he stated occurred while he was working at 
Harts Department Store in January 1995.  He reported that 
after three months of treatment he began to feel better.  The 
veteran denied having had any prior lower back problems 
before the injury in January 1995.  

VA outpatient records show treatment in November 2001, with a 
finding that X-rays showed degenerative disc disease at the 
L5-S1 and L4-L5 levels.  

On VA examination in June 2002, the veteran reported that he 
had injured his back in August 1990 in service, and again in 
1994 when carrying shelving.  The veteran was examined.  The 
examiner stated that the veteran had had several previous 
evaluations as indicated by his review of the claims file.  
The examiner opined that the veteran's symptoms after his 
initial injury were minor as was suggested by the veteran's 
minimal recuperation time and need for only supportive 
measures.  The examiner found that the injury in 1995 was 
much more severe and was more likely contributing to his 
current symptoms.  It was noted that MRI studies showed disc 
space narrowing with no evidence of impingement on the spinal 
cord.  

Laws and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  
The Board notes that if a disorder is a specified chronic 
disease, such as arthritis, service connection may be granted 
if it is manifested to a degree of 10 percent within the 
presumptive period following separation from service.  The 
presumptive period for arthritis is one year. 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection requires three essential elements to 
establish entitlement.  First, there must be current 
disability.  In this case, the record establishes that the 
veteran has degenerative disc disease of the low back, and 
thus, a current disability exists. Second, there must be 
disease or injury during service.  The service medical 
records show that in August 1990, the veteran was treated for 
a back pain.  Thus, this requirement has been satisfied.  The 
third factor, the one lacking in this case, is that there 
must be a nexus or connection relating the current disability 
to the disease or injury during service.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 
(1994).

Discussion

The veteran was treated in service for low back pain.  After 
service, in April 1994, he had complaints of back pain.  This 
complaint was within one year of service discharge and 
preceding his subsequent January 1995 injury.  .  

There are of record conflicting VA and private medical 
evidence concerning a nexus between the inservice accident 
and the current findings.  The Board's adjudicatory process 
includes the responsibility for determining the weight to be 
given to the evidence of record, including the authority to 
favor one medical opinion over another.  See Cathell v. 
Brown, 8 Vet. App. 539, 543 (1996); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In reviewing medical evidence, the 
Board is "certainly free to discount the credibility of [a] 
physician's statement." Sanden v. Derwinski, 2 Vet. App. 97, 
101 (1992).

The Board has carefully weighed the evidence in this case.  
It is noted that a private examiner has essentially 
associated the veteran's inservice accident to his current 
complaints.  The subsequent two VA examiners have offered 
opinions that do not definitively disassociate the veteran's 
inservice treatment with his current disability.  The Board 
finds that the evidence is in relative equipoise in this 
regard. Thus, by extending the benefit of the doubt to the 
veteran, the Board finds that service connection is warranted 
in this case.  


ORDER

Service connection for a low back disability is granted.   



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

